Citation Nr: 0709984	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  99-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The evidence on file indicates that the veteran served on 
active duty for a total of over 24 years.  Service in Vietnam 
is indicated by the evidence of record.  The veteran retired 
in March 1980.  He died in July 1998.  The appellant is the 
veteran's widow.

In May 1999 and August 2000, the appellant presented oral 
testimony at hearings held at the RO before a Hearing Officer 
and the undersigned Veterans Law Judge, respectively.  
Transcripts of these hearings have been associated with the 
veteran's claims file.

In June 2001, a decision of the Board of Veterans' Appeals 
(the Board) denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  In 
June 2002, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's decision and remanded 
this case to the Board, based on a June 2002 Joint Motion For 
Remand.  In essence, the Joint Motion concluded that all of 
the pertinent of evidence of record had not been obtained 
because an attempt had not been made to obtain all of the 
veteran's treatment records from Womack Army Community 
Hospital (ACH) covering the period from 1980 to 1993.  

In September 2003, the Board remanded this claim to the RO 
for further development.  In June 2006, a supplemental 
statement of the case (SSOC) was issued by the RO which 
continued the previous denial of the claim.  This issue is 
once again before the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must again be remanded for further evidentiary 
development.

As was alluded to above, in its September 2003 remand the 
Board directed the RO to obtain all of the veteran's 
treatment records from Womack ACH for the period from 1980 to 
1993.  Although the RO obtained all inpatient hospitalization 
records from Womack ACH for that time period, the National 
Personnel Records Center (NPRC) response in February 2005 
reflects that the RO limited its request to inpatient 
hospitalization records.  

While the NPRC noted that the veteran's Social Security 
number did "not appear on [a] registry of patients at Womack 
AH" for the period from 1980 to 1992, the medical records in 
the veteran's claims file clearly show that he received 
outpatient treatment at Womack ACH during that time period.  
Therefore, the RO failed to comply with the directives of the 
Board's September 2003 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  

Outpatient treatment records from Womack ACH must be 
obtained.



Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should attempt to obtain all 
treatment records from Womack ACH, to 
include outpatient treatment records.  
Because the NPRC will only process a 
request for a one-year period of records, 
VBA should make separate requests for 
records for each applicable individual 
year from 1980 to 1997.  If additional 
information from the appellant is needed 
to facilitate a search for such records, 
VBA should request such information from 
the appellant through her counsel.  All 
efforts to obtain such records should be 
documented in the claims folder.  Any 
such records so obtained should be 
associated with the claims folder. 

2.  After undertaking any additional 
development it deems to be appropriate, 
VBA should readjudicate the appellant's 
claim.  If the decision remains 
unfavorable to the appellant, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant and 
her counsel should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



